Title: Bartholomew Dandridge, Jr., to Henry Knox, 6 March 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


          
            United States 6. Mar: 1794.
          
          By the President’s order Bw Dandridge has the honor to transmit herewith enclosed, to
            the Secy of War a letter from the Governor of North Carolina, to the president; and
            sundry papers respecting the Spanish brig St Joseph. The
            President requests the Secretary to do with them what may be thought
              proper.
          
            Bw Dandridge S.P.U.S.
          
        